Citation Nr: 0510705	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-36 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had recognized service with the Philippine 
Commonwealth Army from December 1941 to January 1943, and 
with the regular Philippine Army from June 1945 to December 
1945.  He was also a prisoner of war (POW) from May 1942 to 
January 1943.  He died on March [redacted], 1991.  The appellant is 
his surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied entitlement to 
nonservice-connected death pension benefits.

The issues of entitlement to service connection for the cause 
of the veteran's death and entitlement to accrued benefits 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the veteran had recognized service with the Philippine 
Commonwealth Army from December 1941 to January 1943, and 
with the regular Philippine Army from June 1945 to December 
1945. 




CONCLUSION OF LAW

There is no legal entitlement to nonservice-connected death 
pension benefits in the absence of qualifying service.  38 
U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40, 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
This case, however, turns on statutory interpretation.  See 
Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, it would appear that the VCAA 
is not  applicable.  Mason v. Principi, 16 Vet. App. 129 
(2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 
(1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought); 
VAOPGCPREC 5-04.  

Nonservice-connected death pension benefits

The surviving spouse of a veteran is entitled to receive VA 
improved death pension benefits if the veteran had qualifying  
service under 38 U.S.C.A. § 1521(j) (West 2002).  38 U.S.C.A. 
§ 1541(a).  The term veteran means a person who served in the  
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2004).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders  
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air  
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under  
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and  
chapters 11 and 13 of this title.  See 38 U.S.C.A. § 107(a)  
(West 2002).  See also Cacalda v. Brown, 9 Vet. App. 261, 264  
(1996).

That is, persons with service in the Philippine Commonwealth 
Army, USAFFE, including the recognized guerrillas, or service 
with the new Philippine Scouts under Public Law 190, 79th 
Congress shall not be deemed to have been in active military  
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. §  
3.40(b), (c), (d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by the United States service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  See also 
38 C.F.R. § 3.203.  

In the instant case, in May 2002, the NPRC provided 
verification (AGUZ Form 632) of the veteran's military 
service.  His verified service was shown to be with the  
Philippine Commonwealth Army from December 1941 to January 
1943, and with the regular Philippine Army from June 1945 to 
December 1945.  He was also a POW from May 1942 to January 
1943.

The appellant contends that since the veteran served in the 
service of the Armed Forces of the United States, such 
service should entitled her to death pension benefits.  
However, as noted above under Section 107(a), the dates of 
the veteran's recognized fall into the service period that 
has been deemed not to be active  military service, and 
therefore this service does not entitle the appellant to 
nonservice-connected death pension benefits.  Cacalda at 264, 
supra.  While the Board in no way disputes the valuable 
service that the veteran provided to the U.S. Armed Forces of 
the United States during his recognized in the Philippine 
Commonwealth Army and the regular Philippine Army, there is 
no legal basis on which the appellant's claim for death 
pension benefits can be based.  The Board is bound by 38 
U.S.C.A. § 107(a), and therefore has no choice but to deny 
the appellant's death pension claim.  See 38 U.S.C.A. §§ 
501(a), 7104(c) (West 2002); 38 C.F.R. §  19.5 (2004).  As 
the law, and not the evidence, is dispositive, the appeal is 
denied due to the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.


REMAND

Unfortunately, a remand is required in this case with regard 
to the issues of entitlement to service connection for the 
cause of the veteran's death and entitlement to accrued 
benefits in order to comply with due process considerations.  

By rating action dated in July 2002, the RO denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death and accrued benefits.  She 
was notified of this decision and of her appellate rights by 
letter dated July 24, 2002.  In a letter to the RO received 
on July 21, 2003, the appellant submitted a notice of 
disagreement with the July 2002 rating decision.  She has not 
been issued a statement of the case as to these issues.

In Manlicon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in these circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued.  The failure to issue a 
statement of the case in such a circumstance renders a claim 
procedurally defective and necessitates a Remand.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  After the RO 
has been given the opportunity to cure such a defect, the 
claim will be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) ("absent an 
NOD, an SOC and a Form 1-9 [substantive appeal], the BVA was 
not required-- indeed, it had no authority--to proceed to a 
decision") (citation omitted).

Accordingly, the case is REMANDED to the RO via the AMC, in 
Washington, DC, for the following:

Provide the appellant a Statement of the Case 
addressing the issues of entitlement to 
service connection for the cause of the 
veteran's death and accrued benefits.  Notify 
her of the time limit within which an 
adequate substantive appeal must be filed in 
order to perfect an appeal of the issues and 
secure appellate review by the Board.  
Thereafter, these issues are to be returned 
to the Board only if an adequate and timely 
substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


